 



Exhibit 10.10
LANCASTER COLONY CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
     This Restricted Stock Award Agreement (this “Agreement”) made as of
November 20, 2006 (the “Grant Date”), by and between Lancaster Colony
Corporation. (the “Company”) and <<name>> , a director of the Company (the
“Director”).
W I T N E S S E T H
     WHEREAS, pursuant to the provisions of the Company’s 2005 Stock Plan (the
“Plan”), the Company desires to award Restricted Stock to the Director in
accordance with the provisions of the Plan, all on the terms and conditions
hereinafter set forth; and
     WHEREAS, Director wishes to accept said offer; and
     WHEREAS, the parties hereto understand and agree that any terms used and
not defined herein have the same meanings as in the Plan.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:
     1. Terms of Award. The Company hereby awards to the Director
<<shares>> shares of the Company’s Common Stock (the “Awarded Shares”) in
accordance with the terms of this Agreement.
     2. Provisions of Plan Controlling. The Director specifically understands
and agrees that the Awarded Shares are being issued under the Plan and are being
awarded to the Director as Restricted Stock pursuant to the Plan, copies of
which Plan the Director acknowledges he has read, understands and by which he
agrees to be bound. The provisions of the Plan are incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and this Agreement, the provisions of the Plan will control.
     3. Vesting of Restricted Stock.
     (a) Except as provided in paragraph Section 3. (b), the Awarded Shares
shall be forfeited to the Company for no consideration in the event Director
(i) voluntarily terminates his or her services to the Company prior to the first
annual anniversary of the Grant Date or (ii) is removed from the Board by a vote
of a majority of Directors prior to the first annual anniversary of the Grant
Date.

64



--------------------------------------------------------------------------------



 



     (b) The Awarded Shares shall be fully vested in the Director and no longer
subject to a risk of forfeiture pursuant to paragraph Section 3. (a) upon the
occurrence of the earliest of the following events (the “Vesting Date”):
     (i) the date on which the Company undergoes a “Change in Control” as
defined in the Plan;
     (ii) the date on which the Director dies or ceases to be a Service Provider
as a result of Director’s Disability; or
     (iii) the first annual anniversary of the Grant Date.
     4. Dividend and Voting Rights.
     (a) Dividends payable with respect to the Awarded Shares during the period
prior to Vesting Date shall be held in escrow and shall be paid to Director on
the Vesting Date, unless Director forfeits the Shares pursuant to Section 3(a)
hereof, in which case Director shall also forfeit the right to receive such
dividends.
     (b) Director shall have the right to vote any Shares awarded hereunder;
provided that such voting rights shall lapse with respect to any Awarded Shares
that are forfeited to the Company pursuant to this Agreement.
     5. Additional Shares.
     (a) If the Company shall pay a stock dividend or declare a stock split on
or with respect to any of its Common Stock, or otherwise distribute securities
of the Company to the holders of its Common Stock, the shares of stock or other
securities of the Company issued with respect to the Awarded Shares then subject
to the restrictions contained in this Agreement shall be held in escrow and
shall be distributed to Director on the Vesting Date, unless Director forfeits
the Awarded Shares pursuant to Section 3(a) hereof, in which case Director shall
also forfeit the right to receive such stock dividend or other securities. If
the Company shall distribute to its stockholders shares of stock of another
corporation, the shares of stock of such other corporation distributed with
respect to the Awarded Shares then subject to the restrictions contained in this
Agreement shall be held in escrow and shall be distributed to Director on such
Vesting Date, unless Director forfeits the Awarded Shares pursuant to
Section 3(a) hereof, in which case Director shall also forfeit the right to
receive such stock.
     (b) If the outstanding shares of Common Stock of the Company shall be
subdivided into a greater number of shares or combined into a smaller number of
shares, or in the event of a reclassification of the outstanding shares of
Common Stock of the Company, or if the Company shall be a party to a merger,
consolidation or capital reorganization, the provisions of Section 15 of the
Plan shall govern the rights of Director.
     6. Legends. To the extent certificates representing the Awarded Shares are
issued to the Director pursuant to this Agreement, such certificates shall have
endorsed thereon legends

65



--------------------------------------------------------------------------------



 



substantially as follows (or in such other form as counsel for the Company may
determine is necessary or appropriate):
“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Award Agreement with this Company dated November 20,
2006, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”
“The shares represented by this certificate have been taken for investment by an
affiliate of the Company and they may not be sold or otherwise transferred by
such person, including a pledgee, unless (1) the Company shall have received an
opinion of counsel satisfactory to it that the shares are being sold or
transferred in compliance with applicable federal securities laws, and (2) there
shall have been compliance with all applicable state securities laws.”
     7. Investment Intent. The Director represents and warrants to the Company
that the Awarded Shares are being acquired for the Director’s own account, for
investment, and not with a view to, or for sale in connection with, the
distribution of any such Awarded Shares.
     8. Notices. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:
To the Company:
Lancaster Colony Corporation
37 West Broad Street
Columbus, Ohio 43215
Attention: Corporate Secretary
To the Director:
<<name>>
<<city>>
<<state>>
or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service, or three business days following mailing by registered or
certified mail.
     9. Governing Law. This Agreement shall be construed and enforced in
accordance with the law of the State of Ohio (without giving effect to the
conflict of laws principles thereof) in

66



--------------------------------------------------------------------------------



 



all respects, including, without limitation, matters relating to the validity,
construction, interpretation, administration, effect, and enforcement of this
Agreement, except to the extent preempted by applicable federal law.
     10. Benefit of Agreement. Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.
     11. Entire Agreement. This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement; provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.
     12. Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended as provided in the Plan.
     13. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer, and the Director has hereunto set his or her hand,
all as of the day and year first above written.

                  LANCASTER COLONY CORPORATION    
 
           
 
  By:        
 
     
 
   
 
           
 
                          <<name>>, Director    

67